DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/09/2021.
Claims 1-6 are elected. 
Claims 7-20 are withdrawn.
Claims 1-20 are pending.
Claims 1-6 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election Acknowledgement 
Applicant's election with traverse of Claims 1 – 6 in the reply filed on 11/09/2021 is acknowledged. Claims 7-20 are withdrawn.  The traversal is on the grounds that “due to similarity of subject matter. Concurrent examination would impose no undue burden on the Office”. Examiner disagrees. 
This is not found persuasive because first, Applicant does not provide arguments for their conclusion and the cited statements are the only recited arguments. Secondly, the claims of the Groups are drawn to inventions which are distinct enough in scope that, even if Examiner were to include roughly similar classes and subclasses in the search process, there would still be an appreciable difference in the spheres of art searched. The disclosures, while dealing broadly with similar technologies (for example, 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6 of co-pending Application No. 16/592,551. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6 of co-pending Application No. 16/592,513. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the Examiner interprets that the claims at issue are functionally equivalent. 
The table below underlines and bolds phrases that are different between claim(s) in the pending application and is respective claim(s) in the co-pending application. The examiner interprets that these phrases are textually different, but functionally equivalent. 
Present Application : 16/592,577
Co-Pending Application: 16/592,551
Claim 1
A computer-implemented method comprising:

receiving from a first client a token-behavior selection corresponding to a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors; 


constructing a reusable template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; 

providing marketplace access to the constructed template to a client computer device operated by a second client that differs from the first client; and 

adding the token class to the blockchain ledger, wherein the blockchain ledger is maintained by the second client.
Claim 1

A computer-implemented method comprising:

 receiving a token-behavior selection corresponding to a token representing a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors of the token; 

receiving token-behavior code programmatically defining at least one component behavior of the client-defined combination of behaviors; 

constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and 

adding the token class to the blockchain ledger.
Claim 1

A computer-implemented method comprising: 

receiving from a first client a token-behavior selection corresponding to a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors; 

constructing a reusable template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection;

providing marketplace access to the constructed template to a client computer device operated by a second client that differs from the first client; and 

adding the token class to the blockchain ledger, wherein the blockchain ledger is maintained by the second client.
Claim 6

A computer system comprising: 

a logic system; and operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer system to: 

receive a token-behavior selection corresponding to a token representing a real-world asset to be tracked on a virtual ledger, the token behavior selection identifying a client-defined combination of behaviors of the token; 

construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection; and 

provide access to the template to a client computer device.


Present Application : 16/592,577
Co-Pending Application: 16/592,513
Claim 1

A computer-implemented method comprising: 

receiving from a first client a token-behavior selection corresponding to a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors; 

constructing a reusable template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection;

providing marketplace access to the constructed template to a client computer device operated by a second client that differs from the first client; and 

adding the token class to the blockchain ledger, wherein the blockchain ledger is maintained by the second client.
Claim 1
 A computer-implemented method comprising:
receiving a token-behavior selection corresponding to a real-world asset to be tracked on a blockchain ledger;
constructing a template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits a set of behaviors determined by the token-behavior selection, and wherein the template is reusable for repeated addition of a token class to one or more virtual ledgers;
receiving client metadata for assignment to a variable property of each new token of the token class;
assigning the client metadata to the variable property within the token class; and
adding the token class with the assigned variable property to the blockchain ledger.

Claim 1

A computer-implemented method comprising: 

receiving from a first client a token-behavior selection corresponding to a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors; 

constructing a reusable template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection;

providing marketplace access to the constructed template to a client computer device operated by a second client that differs from the first client; and 

adding the token class to the blockchain ledger, wherein the blockchain ledger is maintained by the second client.
Claim 6
A computer system comprising:
 a logic system; and operatively coupled to the logic system, a computer-memory system holdinginstructions that, when executed by the logic system, cause the computer system to:
receive a token-behavior selection corresponding to a real-world asset to be tracked on a virtual ledger;
construct a template for registration of a token class on the virtual ledger according to a provider-defined architecture of the virtual ledger, wherein each new token instantiated from the token class exhibits a set of behaviors determined by the token- behavior selection, and wherein the template is reusable for repeated addition of a token class to one or more virtual ledgers;
receive client metadata for assignment to a variable property of each new token of the token class;
assign the client metadata to the variable property within the token class; and 
provide access to the template to a client computer device.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a (Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving from a first client a token-behavior selection … constructing a reusable template for registration of a token class … providing marketplace access to the constructed template …and adding the token class to the blockchain ledger….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, commercial or legal interactions, , specifically, based on selected token or widget preferences, a template is created that reflects the selections, the template is published and token is stored on a decentralized database.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but the elements are broad, and do not integrate the judicial exception into a practical application. For example, the claims recite “constructing a reusable template”, this is broad limitation that can read on create a form to fill out that would reflect the selected preferences. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the token class on the ledger. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in commercial and legal interactions as performed by a generic computer. The elements of claim 1-6 do not add nor are they significantly more than the abstract idea. The limitations recite the receipt of information, creating a form, posting the form and storing a token, the limitations recite mere instructions to implement the abstract idea using a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The dependent claims further define the abstract idea. Claim 2 recites the background text of the potential selected preferences. Claim 3 recites possibly offering to sell the form. Claim 4 recites receiving a widget preference code. Claim 5 broadly recites verifying operability of the preference code, without an explanation of how. Claim 6 recites “assessing self-consistency of the …behaviors” without any explanation of how.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-6 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padmanabhan et al. (US 2020/0250661) (“Padmanabhan”).
.Regarding claim 1, Padmanabhan discloses receiving from a first client a token-behavior selection corresponding to a real- world asset to be tracked on a blockchain ledger, the token-behavior selection identifying a client-defined combination of behaviors (Abstract; ¶ 40, 63, 64, 171, 174, 194); 
Claim Interpretation – According to the disclosure (¶ 16, 17), behaviors of a token can include “a real-world asset may be characterized by numerous other behaviors besides fungibility. An asset may be ‘transferable’ or ‘non-transferable’, ‘expirable’ or ‘non-expirable’, ‘mintable’, ‘burnable’, and so on. In general, all of the behaviors of an asset tracked on a virtual ledger should be programmed into that asset's token class. ” Applicant is claiming selecting features of a token and generating an asset template to be on a blockchain ledger. For the purpose of claim interpretation, “behavior” can be a characteristic or feature of an asset. 
Padmanabhan- the creation of the configured smart action 462 via the administrator GUI 403 or via some alternative means results in a declarative smart action or custom function which is ready for use, meaning that the declarative smart action includes at least one or more pre-defined actions which are associated with a transaction information object (e.g., element 377 of FIG. 3C) within which there are pre-defined multiple mandatory data fields which must be captured by the new asset or coin created via the instantiated smart action at the time of use pursuant to a matching transaction. With such embodiments, the add require data capture field 472 is utilized (via a drag and drop action) to define associated mandatory data fields with the transaction information object (e.g., element 377 of FIG. 3C) (¶  194)

constructing a reusable template for registration of a token class on the blockchain ledger according to a provider-defined architecture of the blockchain ledger, wherein each new token instantiated from the token class exhibits the client-defined combination of behaviors as determined by the token-behavior selection (Fig 4-7; ¶ 61-63, 66, 82, 83, 171-175, 182-209, 219, 247, 257-268);
Padmanabhan- the creation of the configured smart action 462 via the administrator GUI 403 or via some alternative means results in a declarative smart action or custom function which is ready for use, meaning that the declarative smart action includes at least one or more pre-defined actions which are associated with a transaction information object (e.g., element 377 of FIG. 3C) within which there are pre-defined multiple mandatory data fields which must be captured by the new asset or coin created via the instantiated smart action at the time of use pursuant to a matching transaction. With such embodiments, the add require data capture field 472 is utilized (via a drag and drop action) to define associated mandatory data fields with the transaction information object (e.g., element 377 of FIG. 3C)…As part of the transaction utilizing the declared smart action, the defined mandatory data elements are therefore captured and embedded into the asset or coin which is then transmitted to the host organization. (¶  174, 194)

providing marketplace access to the constructed template to a client computer device operated by a second client that differs from the first client; and 
(Abstract; Fig 4A,C,5; ¶ 182, 185, 190,  213, 226);
Padmanabhan- the shoe purchase transaction may correspond to an “issue an asset” instruction for the blockchain in which the smart action is initiated, data is captured pursuant to the mandatory data fields such as the transaction amount, transaction originator, transaction purchaser, and perhaps a purchaser's email address, and then the new asset or coin is transacted onto the blockchain by issuing an asset within the blockchain utilizing the smart action (¶  190)

adding the token class to the blockchain ledger, wherein the blockchain ledger is maintained by the second client (Abstract; ¶ 63-67, 188-190, 254-256);
Padmanabhan- Once configured by declaratively setting up such a smart action (e.g., custom function) a transaction utilizing the smart action to create coins and assets may be added onto a blockchain provided by or supported by the host organization 110 along with the mandatory additional fields required by the declaration of the smart action. (¶  66)
Regarding claim 2, Padmanabhan discloses representing the client-defined combination of behaviors as a text expression, wherein the constructed template does not reveal the text expression (Fig 4B, C; ¶ 64, 171-175, 186, 187, 203, 254, 255).  
Regarding claim 3, Padmanabhan discloses wherein the marketplace access offers the constructed template for sale or license to the second client (Fig 4A, C, 5, 13; ¶ 63, 64, 166, 190, 213).  
Regarding claim 4, Padmanabhan discloses wherein the client-defined combination of behaviors includes at least one component behavior, the method further comprising receiving token-behavior code programmatically defining the at least one component behavior (Abstract; ¶ 63-66, 185, 190, 228-248).  
Regarding claim 5, Padmanabhan discloses verifying operability of the token-behavior code on the blockchain ledger (¶ 190-195, 209-213, 219-223, 267).  
Regarding claim 6, Padmanabhan discloses assessing self-consistency of the client-defined combination of behaviors (Abstract; ¶ 189-203, 219).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gray et al., (US 2020/0274712) teaches 102 on generating a token to be provided for use on a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Examiner, Art Unit 3685